Name: 2010/404/CFSP: Council Decision 2010/404/CFSP of 14 June 2010 concerning the signing and conclusion of the Agreement between the European Union and the Principality of Liechtenstein on security procedures for exchanging classified information
 Type: Decision
 Subject Matter: European construction;  information and information processing;  international affairs;  Europe;  information technology and data processing
 Date Published: 2010-07-21

 21.7.2010 EN Official Journal of the European Union L 187/1 COUNCIL DECISION 2010/404/CFSP of 14 June 2010 concerning the signing and conclusion of the Agreement between the European Union and the Principality of Liechtenstein on security procedures for exchanging classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union (hereinafter referred to as TEU), in particular Article 37 thereof, and the Treaty on the Functioning of the European Union (hereinafter referred to as TFEU), in particular Article 218(5) and the first subparagraph of Article 218(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) At its meeting on 9 June 2008, the Council decided to authorise the Presidency to open negotiations, in accordance with former Article 24 of the TEU, with the Principality of Liechtenstein in order to conclude an agreement on the security of information. (2) Following that authorisation, the Presidency negotiated an Agreement with the Principality of Liechtenstein on security procedures for exchanging classified information. (3) This Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Principality of Liechtenstein on security procedures for exchanging classified information is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON